Exhibit 99.1 For Immediate Release TIB Financial Corp. to distribute stock dividend in lieu of quarterly cash dividend; updates developments in the second quarter NAPLES, Fl. June 25, 2008-TIB Financial Corp. (NASDAQ:TIBB), parent company of TIB Bank, The Bank of Venice and Naples Capital Advisors, leading financial services providers serving the greater Naples, Bonita Springs and Fort Myers area, Highlands County, South Miami-Dade County, the Florida Keys and Sarasota County, today said its Board of Directors has voted to distribute a 1% (one percent) stock dividend valued at approximately $0.06 per share to holders of record as of July 7, 2008. The stock dividend will be distributed July 17, 2008 and is comparable in value to the company’s most recent quarterly cash dividend paid April 10, 2008. “The decision to replace our quarterly cash dividend with a stock dividend was made after consideration of the current economic and operating environment and our desire to maintain the well capitalized position of the company, TIB Bank and The Bank of Venice. Both banks and the holding company currently exceed all regulatory requirements to meet the definition of well-capitalized. We understand that cash dividends are an important component of investment return to our shareholders, but believe this is a prudent measure to help sustain our strong capital position and improve future shareholder value,” said Thomas J.
